United States Court of Appeals
         for the district of columbia circuit
                           
                           
                           
     No. 00-5016                        September Term, 2001
                                    Filed On: September 25, 2001 [626699]
               
     
     
                                   
     
     
     The Honorable John H. McBryde, United States District Judge for the Northern
     District of Texas,
                    Appellant
                    
     v.
     
     Committee to Review Circuit Council Conduct and Disability Orders of the
     Judicial Conference of the United States, et al.,
                    Appellees
                    
     
     
     Appeal from the United States District Court
             for the District of Columbia
                   (No. 98cv02457)
                           
                           
                           
     
          Before: Williams and Tatel, Circuit Judges, and Silberman, Senior
     Circuit Judge.
     
     
                            O R D E R
     
          It is hereby ORDERED that the following paragraph be added to page 21
     of the separate opinion concurring in part and dissenting in part filed on
     September 21, 2001, immediately prior to the paragraph beginning "With these
     principles in mind, . . .":
     
               I  recognize that under a heightened standard, some abusive
          judicial conduct may be unsanctionable.  Confining the disciplinary
          process to clear abuses of judicial power, however, would not eliminate all
          means of dealing with less abusive conduct.  Judges address such conduct
          informally and collegially, and the President and Senate try to ensure that
          judicial nominees possess the appropriate temperment to serve as life-
          tenured federal judges.  Although such efforts may be imperfect, it seems
          far wiser to tolerate some inappropriate judicial conduct than to risk
          chilling appropriate judicial conduct throughout the federal judiciary.
          
          
          
                                        
                                        FOR THE COURT:
                                        Mark J. Langer, Clerk
          
                                   BY:
                                        Michael C. McGrail
                                        Deputy Clerk